 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TAURUS A. BAKER,                                   No. 2:19-cv-0396 AC P
12                       Petitioner,
13            v.                                         ORDER
14    JOE A. LIZARRAGA,
15                       Respondent.
16

17          Petitioner has requested the appointment of counsel. See ECF No. 6. There currently

18   exists no absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner,

19   105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of

20   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Fed. R.

21   Governing § 2254 Cases. In the present case, the court does not find that the interests of justice

22   would be served by the appointment of counsel at the present time.

23          Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment of

24   counsel (ECF No. 6) is DENIED without prejudice to a renewal of the motion at a later stage of

25   the proceedings.

26   DATED: March 25, 2019
27

28
